EXHIBIT FIRST AMENDMENT TO THE STEPHEN H. WACKNITZ EMPLOYMENT AGREEMENT This First Amendment (“First Amendment”) to that certain Employment Agreement dated June 30, 2007, with an effective date of May 1, 2007 (the “Original Agreement”) is entered into as of March 10, 2008, and shall be deemed effective as of July 1, 2007, by and between Stephen H. Wacknitz, an individual (“Executive”), and Temecula Valley Bank (“Bank”). R E C I T A L At the request of Executive, and pursuant to the recommendation of the Executive Officer Compensation Committee, with such recommendations adopted by the Bank's Board of Directors on July 25, 2007, Bank and Executive wish to amend the Original Agreement as provided in this First Amendment. A G R E E M E N T NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, the parties hereby agree and consent to the amendment of the Original Agreement, effective on the date hereof, as follows: 1.Section 4.C of the Original Agreement is hereby deleted and replaced with the following: “C.Medical and Life Insurance Benefits.Bank shall provide for Executive, in accordance with Bank's policy now in effect or as shall be amended from time to time, participation in a comprehensive major medical (“Medical Benefits”) and dental, with life insurance benefits, equivalent to the maximum available from time to time for an employee of Executive's salary level. Any such insurance for which Executive votes in favor as a director, or endorses as an officer, shall be deemed to meet the requirements of this Section. At any time Medical Benefits are not provided by Bank to Executive during his lifetime, Bank shall pay insurance premiums for substantially similar medical benefits, at a cost to Bank not to exceed $1,500 per month (with Executive to pay any excess premium); provided, however, that at any time Bank is unable to provide such a benefit due to the actions of a third party (i.e. no insurance company will provide such coverage), then Executive may obtain his own insurance and, in connection with such insurance, Bank will contribute the lesser of: (i) $1,500 per month (with Executive to pay any excess premium); or (ii) the amount of the monthly premium charged to Executive (collectively, the “Other Medical Benefit”). Term life insurance benefits shall be provided to Executive, at Bank's expense during the Term, in an amount not less than $250,000 until age 75, with Executive to be entitled to make an irrevocable designation of the beneficiary and owner of the policy thereunder. Executive's Salary Continuation Agreement with Bank currently in effect shall be maintained by Bank in accordance with its terms.” 2.Section 4.D of the Original Agreement is hereby deleted and replaced with the following: “D.Bonus.For each calendar year within the Term, Executive shall be entitled to an Incentive Bonus determined in accordance with this Section if the Threshold Test is met.
